DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 04/12/2022.
Claims 1-12 are pending and are examined in this office action. 
Claims 1, 7-12  have been amended.
No new claim has been added and no claim has been canceled.
In view of the applicant’s amendment, the previous rejection under 35 USC § 112 (b) have been withdrawn. 
In view of the applicant’s remarks, claim interpretation of  under of 35 U.S.C. 112(f): have been withdrawn.


Response to Arguments
Applicant’s arguments, filed on 04/12/2022, with respect to Claim Rejections - 35 USC § 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See Daniel et al. (US 20040203825 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over SHENOY et al. (US 20200296029 A1; hereinafter as “SHENOY”) in view of WACKERLY et al. (US 20190007303 A1; hereinafter as “WACKERLY”) and further in view of Daniel et al. (US 20040203825 A1; hereinafter as “Daniel”).

Examiner’s note: in what follows, references are drawn to SHENOY unless otherwise mentioned.

With respect to independent claims:
Regarding claim 1, SHENOY teaches a network management apparatus configured to manage a network configured to connect nodes in a distributed storage system including a plurality of nodes, the network management apparatus comprising (a controller/SDN controller: [0004], also Fig. 3: SDN controller: “software-defined wide area network controller configured to execute one or more functions to perform edge-based routing techniques”: [0019]; also Fig. 6: Cloud Controller: [0022]; (aforesaid SDN controller in Fig. 1 is connected with multiple service Node 10A, 10B, 10C… 10N: : [0026]-[0031], virtual storage network setup: [0040])):
a processor  coupled to a memory storing instructions to permit the processor (process connected with memory  and stored computer program: [0056])  to function as:
 a network information collection unit configured to collect information on performance and a configuration of the network from a network device and the respective nodes that constitute the network (==Provide Edge (PE) router 8) and the respective nodes that constitute the network (aforesaid “SDN controller 14 manages deployment of virtual machines (VMs) within the operating environment of data center 9. For example, SDN controller 14 may interact with provider edge (PE) router 8 to specify service chain information”: [0039]; Data center 9 includes service nodes 10 which can “scale just as in a modern data center through the allocation of virtualized memory, processor utilization, storage and network policies, as well as horizontally by adding additional load-balanced VMs”: [0040]; SD-WAN Application 18 which is in SDN controller “ may perform application data monitoring using various application quality of experience (QoE) metric functions, such as real-time performance monitoring (RPM) or two-way active measurement protocol (TWAMP), for example. That is, RPM and TWAMP may be used within SD-WAN system 2 to measure both one-way and two-way or round-trip metrics of network performance, such as path connectivity, path delay, packet jitter, packet loss, packet re-ordering, and the like, e.g., on a per-subscriber basis between network devices, also referred to as hosts or endpoints”: [0039], [0041]; also Fig. 7 element 702: “SDN controller collects performance data, ie. matrix, text that “an indication of each of the node devices and an indication of each link of a plurality of links, where each link connects two of the node devices” : [0111], also Fig. 8 element 802: [0116]); 
a path estimation unit configured to estimate, based on the information collected by the network information collection unit, a path in the network for each communication executed between the nodes via the network (Fig. 7 element 706: “SDN controller 14 may select, based on the topological representation of the network, a node device of the two node devices connected by the respective link to measure one or more QoE metrics for the respective link (706)”: [0112]), also Fig. 8 element 804: [0116]); 
a path deviation occurrence determination unit configured to determine, based on an estimated result of the path of each communication, whether deviation exists in the paths used for communications in the network (element 710, element 712: aforesaid “SDN controller 14 may store the set of QoE metrics for the respective link in a database (710), such that the QoE metrics for this link may be referenced in further extrapolations and estimations for other links”... “For instance, SDN controller 14 may determine, based on the set of one or more QoE metrics for the respective link, a set of one or more counter QoE metrics indicating QoE metrics for data flows flowing from the non-selected node device to the selected node device (712)” : [0113]); 
an overload determination unit configured to determine, based on the estimated result of the path of each communication, whether an overload occurs in the network (aforesaid SDN controller /Cloud controller re-distribute load: [0103]; load-balancing using service nodes 10: [0040]; “SD-WAN appliance 18 allows for load sharing across connections and adjusts traffic flows based on network conditions to improve performance”: [0041]).

SHENOY does not expressively teach:  “a control unit configured to determine, based on a determination result of the path deviation occurrence determination unit and a determination result of the overload determination unit, 54 DOCS 124512-000001/4002016 1Attorney Docket No. 124512-037UT1 control content for a corresponding node of the plurality of nodes , and to control a node of the plurality of nodes in accordance with a determined result, wherein the network path estimation unit compares a simulation result with an actual result throughput of ports of network switches stored in a network-side network performance information table to estimate a communication path to be actually used by each transmission control protocol (TCP) communication, and to specify the estimated communication path of each TCP communication as a maximum likelihood path.”

WACKERLY, in the same field of endeavor, discloses: a control unit configured to determine, based on a determination result of the path deviation occurrence determination unit and a determination result of the overload determination unit (“SDN Controller 210 is actively monitoring network conditions and characteristics of the particular network flow (e.g., number of packets received corresponding to the network flow, rate of reception of packets corresponding to the network flow), for the purpose of taking dynamic action if conditions change”: “SDN Controller 210 could dynamically implement this change by pushing a new flow table rule to network device 220 to implement the new forwarding behavior”  [0029]), 

    PNG
    media_image1.png
    634
    599
    media_image1.png
    Greyscale

control content for a corresponding node of the plurality of nodes , and to control a node of the plurality of nodes in accordance with a determined result (the network flow could be sent through a logger, sent to a different destination, throttled, blocked, quarantined, tunneled to a service (e.g., firewall, load balancing, other security services), sent along a different network path (e.g, with higher or lower bandwidth, higher or lower utilization, or higher cost or lower cost), etc. Additionally, as described previously, SDN Controller 210 can program network device 220 to exhibit various levels or tiers of forwarding behaviors depending on the length of time that communication between the SDN Controller 210 and the network device 220 is interrupted: [0029]).   
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY to include the above recited limitations as taught by WACKERLY in order to allow the SDN controller to use rule generation to have smooth data flow to network device: (WACKERLY; [0035]).

The combination does not expressively disclose:  wherein the network path estimation unit compares a simulation result with an actual result throughput of ports of network switches stored in a network-side network performance information table to estimate a communication path to be actually used by each transmission control protocol (TCP) communication, and to specify the estimated communication path of each TCP communication as a maximum likelihood path.

Daniel, in the same field of endeavor, discloses: 	
wherein the network path estimation unit (==server with estimator: [0015]) compares a simulation result with an actual result throughput of ports of network switches stored in a network-side network performance information table to estimate a communication path to be actually used by each transmission control protocol (TCP) communication, and to specify the estimated communication path of each TCP communication as a maximum likelihood path (Fig. 1: Server 101 with estimator “estimating capacity of at least one link (typically, from the transport network to the end user device) associated with at least one end user device, estimating available bandwidth for at least one cell corresponding to at least one end user device, and allocating bandwidth to at least one flow associated with the at least one end user device.”: [0017]; aforesaid server 101 mimics throughput to user devices 110  with actual rate to end user device 110 for TCP: “This ensures that the host network 102 sends data at its optimal or maximal rate, so that the queues of the server 101 always have packets to send to the end users”:  [0117]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY and WACKERLY to include the above recited limitations as taught by Daniel in order to  optimize  bandwidth (bit-rate) allocations to end user  (Daniel; [0119]).

Regarding claim 7, SHENOY teaches, a network management method to be executed by a network 56 DOCS 124512-000001/4002016 1Attorney Docket No. 124512-037UT1 management apparatus (a controller/SDN controller: [0004], also Fig. 3: SDN controller: “software-defined wide area network controller configured to execute one or more functions to perform edge-based routing techniques”: [0019]; also Fig. 6: Cloud Controller: [0022]) that manages a network that connects nodes in a distributed storage system including a plurality of nodes (aforesaid SDN controller in Fig. 1 is connected with multiple service Node 10A, 10B, 10C… 10N: : [0026]-[0031], virtual storage network setup: [0040]), the network management method comprising: a first step of collecting information on performance and a configuration of the network from a network device (==Provide Edge (PE) router 8) and a respective node of the plurality of nodes that constitute the network (aforesaid “SDN controller 14 manages deployment of virtual machines (VMs) within the operating environment of data center 9. For example, SDN controller 14 may interact with provider edge (PE) router 8 to specify service chain information”: [0039]; Data center 9 includes service nodes 10 which can “scale just as in a modern data center through the allocation of virtualized memory, processor utilization, storage and network policies, as well as horizontally by adding additional load-balanced VMs”: [0040]; SD-WAN Application 18 which is in SDN controller “ may perform application data monitoring using various application quality of experience (QoE) metric functions, such as real-time performance monitoring (RPM) or two-way active measurement protocol (TWAMP), for example. That is, RPM and TWAMP may be used within SD-WAN system 2 to measure both one-way and two-way or round-trip metrics of network performance, such as path connectivity, path delay, packet jitter, packet loss, packet re-ordering, and the like, e.g., on a per-subscriber basis between network devices, also referred to as hosts or endpoints”: [0039], [0041]; also Fig. 7 element 702: “SDN controller collects performance data, ie. matrix, text that “an indication of each of the node devices and an indication of each link of a plurality of links, where each link connects two of the node devices” : [0111], also Fig. 8 element 802: [0116]); 
a second step of estimating, based on the collected information, a path in the network for each communication executed between the nodes via the network (Fig. 7 element 706: “SDN controller 14 may select, based on the topological representation of the network, a node device of the two node devices connected by the respective link to measure one or more QoE metrics for the respective link (706)”: [0112]), also Fig. 8 element 804: [0116]); 
a third step of determining, based on an estimated result of the path of each communication, whether deviation exists in the paths used for communications in the network (element 710, element 712: aforesaid “SDN controller 14 may store the set of QoE metrics for the respective link in a database (710), such that the QoE metrics for this link may be referenced in further extrapolations and estimations for other links a set of one or more counter QoE metrics indicating QoE metrics for data flows flowing from the non-selected node device to the selected node device (712)” : [0113]), 
and determining whether an overload occurs in the network; (aforesaid SDN controller /Cloud controller re-distribute load: [0103]; load-balancing using service nodes 10: [0040]; “SD-WAN appliance 18 allows for load sharing across connections and adjusts traffic flows based on network conditions to improve performance”: [0041]).
SHENOY does not expressively teach:  “a fourth step of determining, based on a determination result of whether the deviation exists in the paths and a determination result of whether the overload occurs, control content  for a corresponding node of the plurality of the nodes , and of controlling a node of the plurality of nodes in accordance with a determined result; wherein, in the second step of estimating, a simulation result is compared with an actual result throughput of ports of network switches stored in a network-side network performance information table to estimate a communication path to be actually used by each transmission control protocol (TCP) communication, and to specify the estimated communication path of each TCP communication as a maximum likelihood path.

WACKERLY, in the same field of endeavor, discloses: “a fourth step of determining, based on a determination result of whether the deviation exists in the paths and a determination result of whether the overload occurs (“SDN Controller 210 is actively monitoring network conditions and characteristics of the particular network flow (e.g., number of packets received corresponding to the network flow, rate of reception of packets corresponding to the network flow), for the purpose of taking dynamic action if conditions change”: “SDN Controller 210 could dynamically implement this change by pushing a new flow table rule to network device 220 to implement the new forwarding behavior”  [0029]), 

    PNG
    media_image1.png
    634
    599
    media_image1.png
    Greyscale

control content  for a corresponding node of the plurality of the nodes , and of controlling a node of the plurality of nodes in accordance with a determined result. (the network flow could be sent through a logger, sent to a different destination, throttled, blocked, quarantined, tunneled to a service (e.g., firewall, load balancing, other security services), sent along a different network path (e.g, with higher or lower bandwidth, higher or lower utilization, or higher cost or lower cost), etc. Additionally, as described previously, SDN Controller 210 can program network device 220 to exhibit various levels or tiers of forwarding behaviors depending on the length of time that communication between the SDN Controller 210 and the network device 220 is interrupted: [0029]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY to include the above recited limitations as taught by WACKERLY in order to allow the SDN controller to use rule generation to have smooth data flow to network device: (WACKERLY; [0035]).

The combination does not expressively disclose:  wherein, in the second step of estimating, a simulation result is compared with an actual result throughput of ports of network switches stored in a network-side network performance information table to estimate a communication path to be actually used by each transmission control protocol (TCP) communication, and to specify the estimated communication path of each TCP communication as a maximum likelihood path.

Daniel, in the same field of endeavor, discloses:
wherein, in the second step of estimating, a simulation result is compared with an actual result throughput of ports of network switches stored in a network-side network performance information table to estimate a communication path to be actually used by each transmission control protocol (TCP) communication, and to specify the estimated communication path of each TCP communication as a maximum likelihood path (Fig. 1: Server 101 with estimator “estimating capacity of at least one link (typically, from the transport network to the end user device) associated with at least one end user device, estimating available bandwidth for at least one cell corresponding to at least one end user device, and allocating bandwidth to at least one flow associated with the at least one end user device.”: [0017]; aforesaid server 101 mimics throughput to user devices 110  with actual rate to end user device 110 for TCP: “This ensures that the host network 102 sends data at its optimal or maximal rate, so that the queues of the server 101 always have packets to send to the end users”:  [0117]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY and WACKERLY to include the above recited limitations as taught by Daniel in order to  optimize  bandwidth (bit-rate) allocations to end user  (Daniel; [0119]).


With respect to dependent claims:
Regarding claim 2/8, SHENOY in view of WACKERLY and Daniel teaches the invention of claim 1 (or 7) as set forth above.  Further, WACKERLY teaches, The network management apparatus according to claim 1 ( or 7), wherein the control unit is configured to, when data traffic of the communications having different destinations has a common bottleneck port and the bottleneck port is a port on the path on which load distribution is possible, determine to increase multiplicity of each communication as control content (see fig. 1a element 101: “Method 100 may be used to implement forwarding behavior based on communication activity between a controller and a network device, according to an example. In particular, method 100 may be executed by SDN Controller 210 to implement desired forwarding behavior in network device 220 based on communication activity between SDN Controller 210 and network device 220”: [0021]; First rule and second rule for SDN controller to send traffic to network device 210:  The first and second flow table rules may be generated by flow table rule module 214. At 103, network device 220 is instructed by SDN Controller 210 (e.g., via instruction module 216) to implement the first and second flow table rules. In response, network device 220 can generate flow table entries in its flow table 222 to implement the first and second forwarding behaviors according to the communication status (active or not active) between network device 220 and SDN Controller 210.: [0022]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY and  Daniel to include the above recited limitations as taught by WACKERLY in order to allow the SDN controller to use rule generation to have smooth data flow to network device: (WACKERLY; [0035]).

Regarding claim 3/9, , SHENOY in view of WACKERLY and Daniel teaches the invention of claim 1 (or 7) as set forth above.  Further, WACKERLY teaches, The network management apparatus according to claim 1 ( or 7), wherein the control unit is configured to, when data traffic deviation of the communications occurs on a part of path on which load distribution is not possible, a band of the part of path is maximally used, and a packet is discarded at a specific port of the part of path, determine to increase multiplicity of each communication that passes through the port as control content (see fig. 2: Deep Packet Inspection (DPI) device. DPI device 230 may be a device for packet filtering to find, identify, classify, reroute, or block network packets with specific attributes in the data or code payload of the packet. DPI can identify certain packet attributes that traditional packet inspection, which focuses on packet headers, cannot detect. Destination device 240 may be the device which is the ultimate desired destination of a particular packet: [0016], [0019]; SDN Controller 210 may choose to throttle or block the network flow or send packets corresponding to the network flow to a Deep Packet Inspection (DPI) device 230 for further analysis. SDN Controller 210 could dynamically implement this change by pushing a new flow table rule to network device 220 to implement the new forwarding behavior: [0029]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY and  Daniel to include the above recited limitations as taught by WACKERLY in order to allow the SDN controller to use rule generation to have smooth data flow to network device: (WACKERLY; [0035]).

Regarding claim 4/10, SHENOY in view of WACKERLY and Daniel teaches the invention of claim 1 (or 7) as set forth above.  Further, WACKERLY teaches, The network management apparatus according to claim 1 (or 7), wherein the control unit is configured to, when data traffic deviation of the communications occurs on a part of path on which load 55 DOCS 124512-000001/4002016 1Attorney Docket No. 124512-037UT1 distribution is not possible, a band of the part of path is empty, but a packet is discarded only at a specific port of the part of path, determines to decrease multiplicity of each communication that passes through the port as control content (SDN Controller 210 may choose to throttle or block the network flow or send packets corresponding to the network flow to a Deep Packet Inspection (DPI) device 230 for further analysis. SDN Controller 210 could dynamically implement this change by pushing a new flow table rule to network device 220 to implement the new forwarding behavior: [0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY and  Daniel to include the above recited limitations as taught by WACKERLY in order to allow the SDN controller to use rule generation to have smooth data flow to network device: (WACKERLY; [0035]).

Regarding claim 5, SHENOY in view of WACKERLY and Daniel teaches the invention of claim 1 (or 7) as set forth above.  Further, WACKERLY teaches, the network management apparatus according to claim 1 (or 7), wherein the control unit is configured to, when data traffic of the communications having different destinations does not have a common bottleneck port, any of the paths on which load distribution is possible exceeds a maximum band, and a packet is discarded, determine to limit bands of all the communications executed via the network as control content (Fig. 3: FIG. 3 illustrates a computer-readable medium to implement forwarding behavior based on communication activity between a controller and a network device, according to an example: [0030]-[0035]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY and  Daniel to include the above recited limitations as taught by WACKERLY in order to allow the SDN controller to use rule generation to have smooth data flow to network device: (WACKERLY; [0035]).

Regarding claim 6, SHENOY in view of WACKERLY and Daniel teaches the invention of claim 1 (or 7) as set forth above.  Further, WACKERLY teaches, The network management apparatus according to claim 1 (or 7), wherein the control unit is configured to, when data traffic of the communications having different destinations does not have a common bottleneck port, none of the paths on which load distribution is possible exceeds a maximum band, but a packet is discarded, determine to decrease multiplicity of all the communications executed via the network as control content (load balancing: [0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SHENOY and  Daniel to include the above recited limitations as taught by WACKERLY in order to allow the SDN controller to use rule generation to have smooth data flow to network device: (WACKERLY; [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411